RICHARDS, J.
Epitomized Opinion
An action of forcible retainer was filed by Chanfl bers in the Municipal Court of Toledo to recover possession of a piece of real estate located in* that city. The evidence disclosed that the defendant King had been occupying the premises for a considerable time as plaintiffs tenant. It also disclosed that in December, 1920, the owner executed to King a. written option which was to be in full force until April 1, 1921. The defendant claimed that he was holding the property under a contract of pürchase and was not a tenant. The evidence also showed that the plaintiff had applied for a loan from a loan company, but no negotiations were had between the parties nor did the owner of the property furnish an abstract of title as required by the option. Judge Samuel N. Young of the Municipal Court of Toledo rendered judgment in favor of the defendant. The plaintiff prosecuted error to the Common Pleas Court, where the judgment was affirmed. Error proceedings were then prosecuted in the Court of Appeals. In .reversing the judgment of the Court of Appeals held:
1. That the evidence was wholly insufficient to show that the option which was extended by tha owner to the tenant, and which was to be gooo| until April 1, 1921, was ever exercised by the tenant and therefore the tenant continued to remain in possession as tenant and not a spurchaser.